Name: Council Regulation (EEC) No 174/84 of 23 January 1984 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: EU finance;  distributive trades;  plant product;  trade policy;  agricultural policy;  Africa
 Date Published: nan

 26 . 1 . 84 No L 21 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 174/84 of 23 January 1984 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice appropriate to amend the provision in question to limit the amount of the subsidy to be granted for semi-milled rice to the amount of the levy for husked rice, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 4 (5) of Regulation (EEC) No 1418/76 (2), as last amended by Regulation (EEC) No 1 566/83 (3), provides that the intervention centres for rice shall be determined each year, after consultation with the Member States concerned , in accordance with the management committee procedure ; whereas expe ­ rience gained has shown that it is no longer necessary to determine those centres annually but that this can be done as and when changes are necessary ; Whereas Article 11a (4) of Regulation (EEC) No 1418 /76 provides that for consignments of semi ­ milled rice from the Member States to the French overseas department of Reunion , a subsidy shall be payable which is equal to the levy for that product less the amount for the protection of the industry ; whereas experience has shown that some difficulties have arisen because semi-milled rice includes a range of products which have undergone varying degrees of processing, some of which are imported into the Community as husked rice and are thus liable for payment of the levy for such rice, and subsequently delivered, after nominal processing, to Reunion where they qualify for the aforesaid higher level of subsidy ; whereas, in order to avoid such difficulties , it seems HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1418/76 is hereby amended as follows : 1 . Article 4 (5) is replaced by the following : ' 5 . The intervention centres referred to in para ­ graph 4 shall be determined in accordance with the procedure provided for in Article 27 after consulta ­ tion with the Member States concerned.' 2 . Article 11a (4) is replaced by the following : '4 . For consignments to the French overseas department of Reunion of products falling within subheading 10.06 B of the Common Customs Tariff which come from Member States and are in one of the situations referred to in Article 9 (2) of the Treaty, a subsidy shall be granted, on applica ­ tion by the party concerned, equal to the levy in force for the product concerned . However, this subsidy shall :  in respect of products falling within subheading 10.06 B II a), be equal to the levy applicable to products falling within subheading 10.06 B I b),  in respect of products falling within subheading i 10.06 B II b), be reduced by the amount for the protection of the industry referred to in Article 14 (3 ).' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the Eu ropea n Commun ities. (') Opinion delivered on 18 January 1984 (not yet published in the Official Journal). (2) OJ No L 166, 25 . 6 . 1976 , p. 1 . ( 3) OJ No L 163 , 22 . 6 . 1983 , p. 5 . No L 21 /2 Official Journal of the European Communities 26 . 1 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 January 1984. For the Council The President C. CHEYSSON